               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


FLEET CONNECT SOLUTIONS, a Texas
limited liability company,                            CIVIL ACTION FILE NO.
                                                      6:20-cv-01095
                Plaintiff,
v.
                                                      JURY TRIAL DEMANDED
GOLDBERG ASSET
MONITORING, LLC, a Texas limited
liability company, doing business as
EFFICIENT FLEETS.

                Defendant.

                       COMPLAINT FOR PATENT INFRINGEMENT

        This is an action for patent infringement under 35 U.S.C. § 271, et seq., in which Plaintiff

Fleet Connect Solutions LLC (“Fleet Connect”), makes the following allegations against

Defendant Goldberg Asset Monitoring, LLC d/b/a Efficient Fleets (“Efficient Fleets”):

                                              Parties

        1.      Fleet Connect is a limited liability company formed under the laws of Texas with

its registered office address located in Austin, Texas.

        2.      Upon information and belief, Goldberg Asset Monitoring is a Texas limited

liability company doing business as Efficient Fleets. Efficient Fleets has an office located in this

judicial district, including offices located at 437 McCarty, Suite D, San Antonio, Texas 78216

and 19315 Bartlett Ba, San Antonio, Texas 78258. Defendant may be served with process upon

its registered agent, Michael Goldberg, at the following address: 5763 Cedar Cove, San Antonio,

Texas 78249.




6JS6923.DOCX                                      1                     COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 2 of 8




                                       Nature of the Action

        3.      This is a civil action for the infringement of the following U.S. Patents: U.S. Patent

No. 8,005,053 (attached as Exhibit A, the “053 Patent”), U.S. Patent No. 7,742,388 (attached as

Exhibit B, the “388 Patent”), U.S. Patent No. 7,656,845 (attached as Exhibit C, the “845 Patent”),

U.S. Patent No. 7,058,040 (attached as Exhibit D, the “040 Patent”), and U.S. Patent No.

8,494,581 (attached as Exhibit E, the “581 Patent”). These patents are referred to collectively as

the “Patents-In-Suit”.

        4.      Fleet Connect is the owner by assignment of the Patents-In-Suit, including the

right to recover damages for past and ongoing infringement of the Patents-In-Suit.

                                      Jurisdiction and Venue

        5.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, including 35 U.S.C. § 271, et seq.

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and

1400(b). Efficient Fleets maintains a regular and established place of business in this District,

including an office at 437 McCarty, Suite D San Antonio, TX 78216, and has transacted business

in this District, and committed acts of patent infringement in this District.

        7.      Efficient Fleets is subject to this Court’s specific and general personal jurisdiction

pursuant to due process, due at least to its substantial business in this forum, including (i) certain

of the infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this District.




6JS6923.DOCX                                       2                      COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 3 of 8




                                       The Patents-In-Suit

        8.      The 053 Patent (Exhibit A) lawfully issued on August 23, 2011. The 053 Patent

claims priority to Application No. 11/402,172, filed on April 11, 2006 (now U.S. Patent No.

7,656,845, which is a continuation of Application No. 09/962,718, filed on September 21, 2001

(now U.S. Patent No. 7,058,040)). The 053 Patent is titled “Channel Interference Reduction”.

        9.      The 053 Patent is valid and enforceable.

        10.     The 388 Patent (Exhibit B) lawfully issued on June 22, 2010. The 388 Patent

claims priority to Provisional Application No. 60/589,158, filed on July 20, 2004. The 388 Patent

is titled “Packet Generation Systems and Methods”.

        11.     The 388 Patent is valid and enforceable.

        12.     The 845 Patent (Exhibit C) lawfully issued on February 2, 2010. The 845 Patent

claims priority to Application No. 09/962,718, filed on September 21, 2001 (now U.S. Patent

No. 7,058,040). The 845 Patent is titled “Channel Interference Reduction”.

        13.     The 845 Patent is valid and enforceable.

        14.     The 040 Patent (Exhibit D) lawfully issued on June 6, 2006. The 040 Patent

claims priority to Application No. 09,962,718, filed on September 21, 2001. The 040 Patent is

titled “Channel Interference Reduction”.

        15.     The 040 Patent is valid and enforceable.

        16.     The 581 Patent (Exhibit E) lawfully issued on July 23, 2013. The 581 Patent

claims priority to Application No. 11/262,699, filed on October 31, 2005 (now U.S. Patent No.

7,593,751, which is a continuation of Application No. 09/955,543, filed on September 17, 2001

(now U.S. Patent No. 6,961,586)) and Provisional Application No. 60/233,120, filed on

September 18, 2000. The 581 Patent is titled “System and Methods for Management of Mobile

Field Assets Via Wireless Handheld Devices”.

        17.     The 581 Patent is valid and enforceable.
6JS6923.DOCX                                     3                    COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 4 of 8




        18.     The Accused Instrumentalities in this case include, for example, the Omnitracs

Intelligent Vehicle Gateway (“IVG”). On information and belief, Efficient Fleets is an authorized

reseller of Omnitracs’ products, and offers for sale, has sold, and continues to sell the IVG.

        19.     Claims charts, incorporated hereby by reference, are attached hereto as Exhibits

F-J, comparing the Accused Instrumentality to the elements of the Patents-In-Suit on an

element-by-element basis to show that the Accused Instrumentality practices at least one claim

of each of the Patents-In-Suit.

                                           Count 1:
                     Infringement of U.S. Patent No. 8,005,053 (053 Patent)

        20.     Fleet Connect herein incorporates the contents of the preceding paragraphs 1-19

as if restated fully herein.

        21.     Efficient Fleets has infringed one or more claims of the 053 Patent under 35

U.S.C. § 271(a). Efficient Fleets has infringed the 053 Patent by selling and/or offering for sale

the Accused Instrumentality in the United States. For example, see the claim chart attached

hereto as Exhibit F and hereby incorporated by reference.

        22.     As a result of the continuing infringement of the 053 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.




6JS6923.DOCX                                     4                      COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 5 of 8




                                           Count 2:
                     Infringement of U.S. Patent No. 7,742,388 (388 Patent)

        23.     Fleet Connect herein incorporates the contents of the preceding paragraphs 1-19

as if restated fully herein.

        24.     Efficient Fleets has infringed one or more claims of the 388 Patent under 35

U.S.C. § 271(a). Efficient Fleets has infringed the 388 Patent by selling and/or offering for sale

the Accused Instrumentality in the United States. For example, see the claim chart attached

hereto as Exhibit G and hereby incorporated by reference.

        25.     As a result of the continuing infringement of the 388 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.

                                           Count 3:
                     Infringement of U.S. Patent No. 7,656,845 (845 Patent)

        26.     Fleet Connect herein incorporates the contents of the preceding paragraphs 1-19

as if restated fully herein.

        27.     Efficient Fleets has infringed one or more claims of the 845 Patent under 35

U.S.C. § 271(a). Efficient Fleets has infringed the 845 Patent by selling and/or offering for sale

the Accused Instrumentality in the United States. For example, see the claim chart attached

hereto as Exhibit H and hereby incorporated by reference.

        28.     As a result of the continuing infringement of the 845 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.




6JS6923.DOCX                                     5                      COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 6 of 8




                                           Count 4:
                     Infringement of U.S. Patent No. 7,058,040 (040 Patent)

        29.     Fleet Connect herein incorporates the contents of the preceding paragraphs 1-19

as if restated fully herein.

        30.     Efficient Fleets has infringed one or more claims of the 040 Patent under 35

U.S.C. § 271(a). Efficient Fleets has infringed the 040 Patent by selling and/or offering for sale

the Accused Instrumentality in the United States. For example, see the claim chart attached

hereto as Exhibit I and hereby incorporated by reference.

        31.     As a result of the continuing infringement of the 040 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.

                                           Count 5:
                     Infringement of U.S. Patent No. 8,494,581 (581 Patent)

        32.     Fleet Connect herein incorporates the contents of the preceding paragraphs 1-19

as if restated fully herein.

        33.     Efficient Fleets has infringed one or more claims of the 581 Patent under 35

U.S.C. § 271(a). Efficient Fleets has infringed the 581 Patent by selling and/or offering for sale

the Accused Instrumentality in the United States. For example, see the claim chart attached

hereto as Exhibit J and hereby incorporated by reference.

        34.     As a result of the continuing infringement of the 581 Patent, Fleet Connect has

suffered damages, and is entitled, at a minimum, to recover a reasonable royalty to compensate

for the infringement.




6JS6923.DOCX                                     6                      COMPLAINT FOR PATENT INFRINGEMENT
                 Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 7 of 8




                                             Prayer for Relief

        Wherefore, Fleet Connect respectfully requests that this Court enter judgment against

Efficient Fleets as follows:

        a) The Accused Instrumentality as sold and offered for sale by Efficient Fleets infringes

               each of the Patents-in-Suit, literally or, alternatively, under the Doctrine of Equivalents;

        b) Fleet Connect is entitled to its damages resulting from these infringements in the

               amount that is no lower than a reasonable royalty, together with prejudgment and post-

               judgment interest thereon;

        c) Fleet Connect be awarded an accounting for any post-verdict infringement; and

        d) The Court grant Fleet Connect such other and additional relief as the Court determines

               to be just and proper.

                                         Demand for Jury Trial

        Fleet Connect hereby demands a trial by jury on all claims and issues so triable.

        DATED this 1st day of December, 2020.

                                                  RESPECTFULLY SUBMITTED,

                                                  /s/ John A. “Andy” Powell
                                                  John A. “Andy” Powell
                                                  State Bar No. 24029775
                                                  USPTO Reg. No. 71,533
                                                  powell@namanhowell.com
                                                  John P. Palmer
                                                  State Bar No. 15430600
                                                  palmer@namanhowell.com
                                                  Jacqueline P. Altman
                                                  State Bar No. 24087010
                                                  jaltman@namanhowell.com
                                                  NAMAN HOWELL SMITH & LEE, PLLC
                                                  400 Austin Ave., Suite 800
                                                  Waco, Texas 76701
                                                  Tel.: (254) 755-4100
                                                  Fax: (254) 754-6331

                                                  Local Counsel for Plaintiff

6JS6923.DOCX                                          7                      COMPLAINT FOR PATENT INFRINGEMENT
               Case 6:20-cv-01095 Document 1 Filed 12/01/20 Page 8 of 8




                                        -and-

                                        /s/ Steven G. Hill
                                        Steven G. Hill
                                        Pro Hac Vice pending
                                        Georgia Bar No. 354658
                                        sgh@hkw-law.com
                                        HILL, KERTSCHER & WHARTON, LLP
                                        3350 Riverwood Parkway
                                        Atlanta, Georgia 30339
                                        Tel.: (770) 953-0995
                                        Fax: (770) 953-1358

                                        Lead Counsel for Plaintiff




6JS6923.DOCX                               8                    COMPLAINT FOR PATENT INFRINGEMENT
